UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                -v-                             15 CR 648 (VM)

NOEL VELEZ,                                         ORDER
                            Defendant.




VICTOR MARRERO, United States District Judge:

     The status conference scheduled for May 21, 2021 at 9 a.m. is

hereby adjourned to May 21, 2021 at 4:00 p.m. The parties are

directed to use the dial-in number 888-363-4749, with access code

8392198.


    SO ORDERED.

Dated:     New York, New York
           12 May 2021
